Citation Nr: 0600446	
Decision Date: 01/09/06    Archive Date: 01/19/06

DOCKET NO.  02-08 320	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for 
residuals, right wrist fracture.

2.  Entitlement to a rating in excess of 10 percent for 
residual scarring, status/post thyroidectomy.

3.  Entitlement to a compensable rating for chronic 
sinusitis.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant and her spouse


ATTORNEY FOR THE BOARD

L.A. Howell, Counsel


INTRODUCTION

The veteran served on active duty and retired in July 1998 
with over 21 years of military service. 

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from the Department of Veterans Affairs (VA) 
Regional Office (RO) in Washington, D.C., which granted 
entitlement to service connection for the claims on appeal.  
The veteran now disagrees with the respective disability 
ratings.  During the pendency of the appeal, the veteran 
moved to Texas and jurisdiction of the issues was transferred 
to Waco, Texas, which is the certifying RO.  

The Board notes that a claim placed in appellate status by 
disagreement with the original or initial rating award 
(service connection having been allowed) but not yet 
ultimately resolved, as is the case herein at issue, remains 
an "original claim" and is not a new claim for increase.  
Fenderson v. West, 12 Vet. App. 119 (1999).  In such cases, 
separate compensable evaluations must be assigned for 
separate periods of time if such distinct periods are shown 
by the competent evidence of record during the pendency of 
the appeal, a practice known as "staged" ratings.  Id. at 
126.  

As the statement of the case and supplemental statement of 
the case indicated that all pertinent evidence had been 
considered, and the RO has determined that current ratings 
are to be assigned for the entire period at issue, the Board 
can proceed with its review without prejudice to the veteran.  
See Bernard v. Brown, 4 Vet. App. 384 (1993).

The veteran testified before the undersigned Veterans Law 
Judge in September 2005.  A transcript of the hearing is of 
record.


FINDINGS OF FACT

1.  The veteran is right-handed.

2.  The veteran's right wrist disability is manifested by 
subjective complaints of, among other things, weakness, 
difficulty holding a pencil, and tremors; objective findings 
include essentially normal range of motion, and no malunion, 
nonunion, or deformity of the wrist.  

3.  The veteran's neck scar is no more than moderately 
disfiguring.

4.  There is no objective medical evidence of marked and 
unsightly deformity of the eyelids, lips, or auricles, tissue 
loss, cicatrization, marked discoloration, or significant 
color contrast of the veteran's neck scar.  

5.  The veteran's sinus disability is currently manifested by 
subjective complaints of frequent sinus infections; objective 
findings include normal sinus X-rays and CT scan, and 
periodic treatment with antibiotics for sinusitis.  There is 
no objective clinical evidence of incapacitating episodes or 
prolonged antibiotic treatment.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for 
residuals, right wrist fracture, have not been met.  38 
U.S.C.A. §§ 1155, 5103, 5103A (West 2002); 38 C.F.R. §§ 4.1, 
4.2, 4.3, 4.6, 4.7, 4.10, 4.14, 4.40, 4.59, 4.63, 4.71a, 
Diagnostic Codes (DCs) 5003, 5010, 5210, 5211, 5212, 5214, 
5215 (2005).

2.  The criteria for a rating in excess of 10 percent for 
residual scarring, status/post thyroidectomy, is not 
warranted.  38 U.S.C.A. §§ 1155, 5103A (West 2002); 38 C.F.R. 
§§ 4.1, 4.2, 4.3, 4.7, 4.118, DCs 7800, 7803, 7804, 7805 
(2002) (2005).

3.  The criteria for a compensable evaluation for chronic 
sinusitis have not been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.6, 4.7, 
4.97, DC 6513 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Generally, the degrees of disability 
specified are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability.  38 C.F.R. § 4.1 (2005).  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. Part 4 (2005).  

However, the Board has been directed to consider only those 
factors contained wholly in the rating criteria.  See Massey 
v. Brown, 7 Vet. App. 204, 208 (1994); but see Mauerhan v. 
Principi, 16 Vet. App. 436 (2002) (finding it appropriate to 
consider factors outside the specific rating criteria in 
determining level of occupational and social impairment).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability more closely approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2005).  When, after careful 
consideration of all procurable and assembled data, a 
reasonable doubt arises regarding the degree of disability, 
such doubt will be resolved in favor of the veteran.  38 
C.F.R. § 4.3 (2005). 

I.  Entitlement to a Rating in Excess of 10 Percent for 
Residuals, Right Wrist Fracture

At a personal hearing, the veteran testified that she fell 
and initially broke her right wrist in 1979 and fell again in 
1988.  She is right-handed.  She maintained that she was 
entitled to a higher rating for her right wrist disability 
because she had difficulty holding a pencil and writing.

It is noted that the veteran is right-handed (self-reported 
in VA examination and at a personal hearing), and her 
service-connected disability affects her right (major) wrist.  
The RO rated her right wrist disability under DC 5010.  The 
Board will also consider DCs 5210, 5211, 5212, 5214, and 
5215.  

In order for the veteran to receive a rating higher than 10 
percent for her right wrist disability, the medical evidence 
must support any of the following:

?	X-ray evidence of involvement of two or more major 
joints, or two or more minor joint groups, with 
occasional incapacitating exacerbations - 20 percent 
disabling (DC 5010);
?	nonunion of the radius and ulna with a flail false joint 
- 50 percent disabling (DC 5210);
?	nonunion of the lower half of the major ulna - 20 
percent disabling (DC 5211); 
?	nonunion of the upper half of the major or minor radius 
- 20 percent disabling (DC 5212); or
?	ankylosis in a favorable position of the major wrist in 
dorsiflexion of 20 to 30 degrees - 30 percent disabling 
(DC 5214).
  
An endnote to the Elbow and Forearm regulations reflects that 
in all the forearm and wrist injuries, DCs 5205-5213, 
multiple impaired finger movements due to tendon tie-up, 
muscle or nerve injury, are to be separately rated and 
combined not to exceed rating for loss of use of hand.  

After a careful review of the record, the Board finds that 
the evidence does not support a higher rating at this time. 

First, the veteran has been assigned a 10 percent evaluation 
for arthritis of the right wrist, which was reported in a May 
2000 X-ray as "small benign appearing cystic changes 
involving the carpal bones, possibly due to mild degenerative 
changes."  However, subsequent X-rays in February 2001 and 
June 2004 have shown no bony, joint, or soft tissue 
abnormalities.  Nonetheless, as there is no evidence of 
involvement of more than a single joint, a higher evaluation 
would not be available under DC 5010.  

Next, there is no evidence of a flail joint (defined as a 
joint that is extremely relaxed, almost beyond the control of 
the will).  Of note, while the veteran has complaints of 
weakness and tremors, it appears that she has controlled 
movement of the wrist as evidenced by the reported degrees of 
motion.  Further, no physician has ever characterized the 
veteran's condition as a flail false joint.  Therefore, the 
Board finds no basis for a higher rating under DC 5210 (flail 
false joint).

Next, the current 10 percent anticipates malunion with bad 
alignment of the ulna or radius under DC 5211 and DC 5212, 
respectively.  A higher rating would only be warranted with 
nonunion of upper or lower half of the ulna or the radius.  
However, the evidence is uncontroverted that the veteran's 
service-connected disability does not reflect malunion of the 
bone; rather, her rating was based on X-ray evidence of 
possible arthritis.  

While the veteran sustained a fracture while on active duty, 
the most recent X-rays failed to show any bony abnormality.  
This suggests to the Board that there is no misalignment of 
the bone because no fracture site can be identified.  In 
addition, there is no evidence of loss of bone substance or 
wrist deformity.  As nonunion of either the upper or lower 
radius or the upper or lower ulna has not been shown, the 
Board finds that a higher rating is not warranted under the 
provisions of DC 5211 and DC 5212 for an impairment of the 
radius or the ulna.

Next, DC 5214 anticipates wrist ankylosis.  Ankylosis is 
defined as stiffening or fixation of a joint.  In this case, 
recent range of motion has been essentially normal.  In the 
June 2004 VA examination, dorsiflexion was 0-70, palmar 
flexion of 0-80 degrees, radial deviation of 0-20 degrees, 
and ulnar deviation of 0-45 degrees (all anatomically 
normal).  As such, the evidence does not support a higher 
rating based on wrist ankylosis under DC 5214.  

Further, the evidence does not support a higher rating based 
on limitation of motion.  As noted above, the June 2004 VA 
examination report reflected normal range of motion.  This 
finding is also supported by the previous examination dated 
in February 2001 showing active and passive dorsiflexion to 
70 degrees, active and passive palmar flexion to 70 degrees, 
radial deviation to 20 degrees, and ulnar deviation to 45 
degrees, all essentially anatomically normal.  Similar 
findings were also shown on examination in September 2004.

Compensation under DC 5215 requires dorsiflexion to be 
limited to 15 degrees (the veteran's is 70 degrees) and 
palmar flexion limited in line with forearm (the veteran's is 
essentially normal).  Therefore, there is no basis for a 
compensable rating based on limitation of motion.  Moreover, 
regardless of the level of limitation of motion, a 10 percent 
rating is the maximum rating available under DC 5215.  As 
such, there is no basis for a higher rating under DC 5215.  

The veteran has reported tremors of her right hand and 
attributed them to her service-connected disability.  
However, the February 2001 VA examiner noted tremors in both 
hands and questioned whether the veteran's tremors may be 
secondary to her thyroid medication.  This is the only 
examiner to specifically address this question but the 
opinion does not support the veteran's claim for a higher 
rating for a service-connected right wrist disability based 
on tremors.  

The Board also notes that on examination in May 2000 the 
examiner reported that grasp was a "little weaker" in the 
right hand and noted moderate incoordination, fatigue and 
weakness.  However, examinations in 2001 and 2004 show normal 
hand strength and no additional disability due to flare-ups, 
including pain, fatigue, weakness or lack of endurance.  
Moreover, the current 10 percent rating is the maximum 
provided based on limitation of motion, absent ankylosis, and 
therefore a higher rating based on additional impairment of 
motion is not warranted.  See DeLuca v. Brown, 8 Vet. App, 
202 (1995).

In sum, the medical evidence does not support a higher rating 
at this time, and the claim is denied.

II.  Entitlement to a Rating in Excess of 10 Percent for 
Residual Scarring, Status/Post Thyroidectomy

There is no dispute that the veteran has a disfiguring neck 
scar.  The question to be resolved is to the degree and 
severity of that scar.  She testified that the scar did not 
tan and became very prominent in the summer months.  Her 
husband stated that people looked at her and talked about the 
scar, which was embarrassing. 

Significantly, while this appeal was pending, the applicable 
rating criteria for skin disorders, including residual 
scarring, 38 C.F.R. § 4.118, were amended effective August 
30, 2002.  See 67 Fed. Reg. 49,590 (July 31, 2002).  The 
timing of this change requires the Board to first consider 
the claim under the pre-amended regulations for the appeal 
period.

Thereafter, the Board must analyze the evidence dated after 
the effective date of the amended regulations and consider 
whether a rating higher than the pre-amended rating is 
warranted.  See VAOPGCPREC 7-2003; Kuzma v. Principi, 341 
F.3d 1327 (Fed. Cir. 2003).

The Board will consider the veteran's residual scarring under 
DC 7800 for disfigurement of the head, face, or neck (as 
amended).  

Under pre-amended DC 7800, a moderate disfiguring scar of the 
head, face, or neck warranted a 10 percent evaluation.  If 
the scarring was severe, especially if it produced a marked 
and unsightly deformity of the eyelids, lips, or auricles, a 
30 percent evaluation was warranted.  

The Note to DC 7800 related that, when in addition to tissue 
loss and cicatrization there was marked discoloration, color 
contrast, or the like, the 30 percent rating may be increased 
to 50 percent, and the 10 percent to 30 percent.  The most 
repugnant disfiguring conditions could be submitted to VA 
central office for rating with several unretouched 
photographs.  38 C.F.R. § 4.118, DC 7800 (2002).

In a June 1999 VA general medical examination, a surgical 
incision of the neck for the thyroid was noted but there was 
no physical description of the scar residuals.  Therefore, 
this evidence provides no basis for an increased rating.  In 
the May 2000 VA general medical examination, it was reported 
that the veteran had a 3-inch curved well-healed incision in 
the lower neck.  Other than the length, this evidence offers 
no other description of the scar.

In the February 2001 VA general medical examination, the 
examiner noted that the veteran's neck scar was "obvious" 
but the veteran had no pain or discomfort associated with it.  
Physical examination described the scar as 6 cms. in length 
and 0.5 cms. in width.  The scar was essentially flat with a 
minimal depression in the middle, not visible to the naked 
eye but palpable.  The scar was slightly hypopigmented but 
was nontender and mobile.  There was no evidence of 
thyromegaly.  Color of the scar was described as normal on 
examination in June 2004.

Because the veteran's neck scar was described as well-healed 
and essentially flat (indicating no tissue loss) and the 
evidence does not show that it was severe, caused a marked or 
unsightly deformity, or had marked discoloration or color 
contrast (described by the February 2001 examiner as 
"slight" hypopigmentation), the Board finds that the 
February 2001 and June 2004 examinations do not support a 
higher rating under the pre-amended regulations.  

Further, the Board has considered pre-amended DCs 7803, 7804, 
and 7805.  However, a 10 percent rating is the highest 
available for scars under DCs 7803 or 7804; therefore, a 
higher than 10 percent rating would not be available under 
either of these codes regardless of the severity of the scar.  
Moreover, no evidence of limitation of the neck function is 
shown and, as such, DC 7805 is not for application.  

Next, under the amended criteria for disfiguring scars of the 
head, face, or neck effective August 30, 2002, DC 7800 
provides that a 10 percent rating is warranted when medical 
evidence shows one characteristic of disfigurement.  A 30 
percent rating is warranted when there is medical evidence of 
visible or palpable tissue loss and either gross distortion 
or asymmetry of one feature or paired set of features (nose, 
chin, forehead, eyes (including eyelids), ears (auricles), 
cheeks, lips), or; with two or three characteristics of 
disfigurement. 

For purposes of evaluation under 38 C.F.R. § 4.118, the eight 
characteristics of disfigurement are: (1) scar 5 or more 
inches (13 or more cm.) in length; (2) scar at least 1/4 in. 
(0.6 cm.) wide at its widest part; (3) surface contour of the 
scar is elevated or depressed on palpation; (4) scar is 
adherent to the underlying tissue; (5) skin is hypo- or 
hyper-pigmented in an area exceeding 6 sq. in. (39 sq. cm.); 
(6) skin texture is abnormal (irregular, atrophic, shiny, 
scaly, etc.) in an area exceeding 6 sq. in. (39 sq. cm.); (7) 
underlying soft tissue is missing in an area exceeding 6 sq. 
in. (39 sq. cm.); and (8) skin is indurated and inflexible in 
an area exceeding 6 square inches (39 sq. cm.).  Id.

In a June 2004 VA scars examination, the veteran related a 
history of a thyroidectomy in 1991 with a well-healed scar.  
She denied that the scar was bothersome.  Physical 
examination revealed that the scar was 6 cms. long.  There 
was no pain, no adherence to underlying tissue, normal skin 
texture, no instability, no elevation or depression, scar was 
superficial, no inflammation, edema, or keloid formation, no 
gross distortion of facial features, no areas of induration, 
no limitation of motion, and no disfigurement.  The final 
diagnosis was scar, status post thyroidectomy, well-healed.

Based on the above, the evidence does not show tissue loss, 
or gross distortion or asymmetry of facial features, which 
was specifically found to not be present by the June 2004 
examiner.  Moreover, there is no evidence of two or three 
characteristics of disfigurement.  Of note, the scar was less 
than 13 cms. in length, not elevated or depressed, not 
adherent to underlying tissue, skin texture was normal, 
underlying soft tissue was present, and skin was not 
indurated or inflexible.  

While the width was not reported in the June 2004 
examination, it was previously noted to be less than 0.6 cms. 
in width.  Even if the width were wider than 0.6 cms., this 
single feature alone would not satisfy the criteria for a 
higher rating.  Further, while the scar was previously noted 
to be hypopigmented, the discolored area does not exceed 39 
sq. cms.

In sum, despite the veteran's testimony as to being self-
conscious about her neck scar, the evidence does not support 
a higher rating at this time.

III.  Entitlement to a Compensable Rating for Chronic 
Sinusitis

At a hearing before the Board, the veteran testified that she 
experienced sinusitis once a month.  Medication would help at 
times but she had been to the doctor for additional 
treatment.  Her husband estimated that she was on antibiotics 
at least four or five times a year, worse in the winter 
months.  He recalled that she had a sinus infection the 
previous April.

In order for the veteran to receive a compensable rating for 
her sinus disability, the medical evidence must show:

?	one or two incapacitating episodes per year of sinusitis 
requiring prolonged (lasting four to six weeks) 
antibiotic treatment, or three to six non-incapacitating 
episodes per year of sinusitis characterized by 
headaches, pain, and purulent discharge or crusting (10 
percent disabling);
?	three or more incapacitating episodes per year of 
sinusitis requiring prolonged (lasting four to six 
weeks) antibiotic treatment, or more than six non-
incapacitating episodes per year of sinusitis 
characterized by headaches, pain, and purulent discharge 
or crusting (30 percent disabling); or 
?	following radical surgery with chronic osteomyelitis, 
or; near constant sinusitis characterized by headaches, 
pain and tenderness of affected sinus, and purulent 
discharge or crusting after repeated surgeries (50 
percent disabling).  (DC 6513)

An endnote indicates that an incapacitating episode of 
sinusitis means one that requires bed rest and treatment by a 
physician.

VA examinations dated in June 1999, March 2001, and June 2004 
showed essentially normal examinations of the veteran's 
sinuses.  A March 2001 CT scan of the sinuses, as well as a 
June 2004 X-ray of the sinuses, were both normal.  The 
veteran has been diagnosed with allergic rhinitis and 
sinusitis.

In the most recent VA examination report, the examiner 
specifically concluded that the veteran had no periods of 
incapacitation from her sinus disability.  While she has 
testified as to frequent, as much as monthly, episodes of 
sinus infections, the medical records do not reflect 
incapacitating episodes or three to six non-incapacitating 
episodes per year of sinusitis characterized by headaches, 
pain, and purulent discharge or crusting.

Specifically, the Board has reviewed multiple outpatient 
treatment records and finds no evidence to satisfy a higher 
rating under the regulations.  

?	In October 2001, she sought treatment for dizziness, 
right ear discomfort, headaches, nausea, and a feeling 
of her head being clogged.  While the oropharynx 
examination showed "some erythema," she was diagnosed 
with vertigo.  
?	In May 2002, she sought treatment for cough due to a 
sinus infection.  After a physical examination, she was 
diagnosed with sinusitis and started on antibiotics and 
Allegra.  
?	In February 2004, she reported that her nasal allergies 
were bothering her.  The clinical assessment was nasal 
allergies.  She requested Allegra but was given 
Claritin.
?	In February 2005, she reported congestion, coughing, and 
sinus drainage.  The diagnosis was upper respiratory 
infection and she was treated with antibiotics.
?	In July 2005, she was treated for a one-week history of 
sore throat and posterior drainage.  The diagnosis was 
acute pharyngitis and she was treated with antibiotics 
and decongestant.

While it is apparent that the veteran has episodes of 
sinusitis, which require antibiotics, the medical evidence 
does not show one or two incapacitating episodes per year of 
sinusitis requiring prolonged (lasting four to six weeks) 
antibiotic treatment, or three to six non-incapacitating 
episodes per year of sinusitis.  

Further, while she was treated with antibiotics twice in 
2005, the evidence does not show that she was ordered bedrest 
or required prolonged antibiotic therapy.  As such, a higher 
rating is not warranted at this time.

The Board has considered the veteran's statements and sworn 
testimony, and that of her husband, that her service-
connected disabilities are worse than currently evaluated.  
Their statements are probative of symptomatology; however, 
disability ratings are made by the application of a schedule 
of ratings which is based on average impairment of earning 
capacity as determined by the clinical evidence of record.  

However, the medical findings, which directly address the 
criteria under which the service-connected disabilities are 
evaluated, are found to be more probative than the subjective 
evidence of increased disabilities.  See Grottveit v. Brown, 
5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 
492, 494-95 (1992); Miller v. Derwinski, 2 Vet. App. 578, 580 
(1992).  Because the medical evidence does not support higher 
ratings at this time, the claims are denied. 

Finally, the Board notes that the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (codified at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 
5107, 5126 (West 2002)), imposes obligations on VA in terms 
of its duty to notify and assist claimants.  Under the VCAA, 
when VA receives a complete or substantially complete 
application for benefits, it is required to notify the 
claimant and his or her representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  

To that end, VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; (3) 
that the claimant is expected to provide; and (4) request 
that the claimant provide any evidence in his/her possession 
that pertains to the claim.  The veteran was notified of the 
VCAA as it applies to her present appeal by correspondence 
dated in January 2002, and December 2003.

The Board finds that any defect with respect to the timing of 
the VCAA notice requirement was harmless error.  While the 
notices provided to the veteran were not given prior to the 
first AOJ adjudication of the claims, the notices were 
provided by the AOJ prior to the transfer and certification 
of the veteran's case to the Board and complied with the 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  

The issues on appeal were re-adjudicated and a supplemental 
statement of the case (SSOC) was provided to the veteran in 
April 2005.  The veteran has been provided every opportunity 
to submit evidence and argument in support of her claims, and 
to respond to VA notices. 

The VCAA notice letters provided to the veteran generally 
informed her of the evidence not of record that was necessary 
to substantiate her claims and identified which parties were 
expected to provide such evidence.  The veteran was notified 
of the need to give to VA any evidence pertaining to her 
claims.  There is no allegation from the veteran that she has 
any evidence in his possession that is needed for a full and 
fair adjudication of these claims.

In addition, by virtue of the rating decision on appeal, the 
statement of the case (SOC), and the SSOC, she was provided 
with specific information as to why these particular claims 
were being denied, and of the evidence that was lacking.  She 
was also supplied with the complete text of 38 C.F.R. § 
3.159(b)(1) in the April 2005 SSOC.  

In essence, what the VCAA seeks to achieve is to give the 
appellant notice of the elements outlined above.  Once that 
has been done - regardless of whether it has been done by way 
of a single notice letter, or via more than one communication 
- the essential purposes of the VCAA have been satisfied.  

Here, the Board finds that, because each of the four content 
requirements of a VCAA notice has been met, any error in not 
providing a single notice to the appellant covering all 
content requirements was harmless.  See, e.g., 38 C.F.R. 
§ 20.1102; see also Mayfield v. Nicholson, 19 Vet. App. 103 
(2005).  

The veteran has not claimed that VA has failed to comply with 
the notice requirements of the VCAA and the Board finds that 
the provisions of the VCAA have been fully satisfied.

Specifically, the revised VCAA duty to assist requires that 
VA make reasonable efforts to assist the claimant in 
obtaining evidence necessary to substantiate a claim.  See 38 
C.F.R. § 3.159.  In this case, the veteran's service medical 
records and all identified and authorized post-service 
medical records relevant to the issues on appeal have been 
requested or obtained.  

Next, in claims for disability compensation, the VCAA duty to 
assist requires VA provide medical examinations or obtain 
medical opinions when necessary for an adequate decision.  
The Board notes that specific VA medical examinations and/or 
opinions pertinent to the issues on appeal were obtained in 
June 1999, May 2000, February 2001, and June 2004.  

The available medical evidence is sufficient for adequate 
determinations.  Therefore, the Board finds the duty to 
assist and duty to notify provisions of the VCAA have been 
fulfilled.


ORDER

The claim for entitlement to a rating in excess of 10 percent 
for residuals, right wrist fracture, is denied.

The claim for entitlement to a rating in excess of 10 percent 
for residual scarring, status/post thyroidectomy, is denied.

The claim for entitlement to a compensable rating for chronic 
sinusitis is denied.



____________________________________________
HOLLY E. MOEHLMANN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


